Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                       Detailed Action


Cancelled Claims
Claims 1-16 and 23-26 have been cancelled.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 36-39 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim 36 depends from cancelled claim 1. 
Claim 37 is rejected as it could depend from claims 1-16 and 23-26 now cancelled. 
Claim 38 is rejected as dependent on cancelled claim 1.
Claim 39 is rejected as dependent on cancelled claim 1. 


Obvious Type Double Patenting

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17, 19-22, 27, 28, 30, 31 and 35-39 are  rejected on the ground of non-statutory double patenting as being unpatentable over claims of U.S. Patent No. 1, 8, 5, 10, 10, 12, 14, 17, 12, 13, 2, 11, 5 and 16 . Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons as set forth  below.

     With respect to claim 17, the application claims a sporting event entry system. Claim 1 of the patent refers to an image recognition system for an athlete to enter a sporting event. Both the application and the patent provide a venue where use of a human resources are allocated more efficiently by not requiring a person to register the athlete. 
    
     The claim refers to a camera configured to make an initial capture of  the athlete as they move through a restricted area (namely, the starting region where the athletic event commences). 
     The claim recites a sensor (camera) which syncs when the person passes the restricted area. The first limitation of the patent recites a camera, which inherently has a sensor, which detects when the athlete passes to the restrict area, referred to as the starting line. The claim recites a user image databased configured to store a profile image of the user prior to the event.  This corresponds to the second limitation of claim 1 of the patent where an athlete databased is configured to store a profile image of the athlete prior to commencement. The claim recites a processor configured to compare the profile image stored  in the databased using facial recognition technology. The patent recites a processor which captures the image of the athlete. Inherently the image of the athlete includes the facial attributes. Moreover, applicant’s specification at page 36 states that the use of facial recognition technology is well known in the art. Hence, at the time the application of the patent was filed, one of ordinary skill in the art would have recognized the use of facial recognition to identify individuals. 
The application recites an authorized entrant through the restricted area. This limitation is recited in claim 1 wherein the processor identifies the entrant and authorizes the entrant to go through the restricted area (starting line) to participate in the event. 

     Claim 19 of the application is the same in scope as claim 8 of the patent which addresses extracting a payment from the athlete when  authorized to enter the event.

     With respect to claim 20, the application recites that the sensor is part of the laser grid. The specification, at paragraph 58,  defines the grid as the place where the athlete is detected. While claim 5 of the patent does not mention “laser grid”  the camera’s view of the regions around the starting line of the event, constitutes the grid upon which the detection of the athlete occurs and would have been understood by one of ordinary skill in the art, at the time of the effective filing of the patent, that the laser grid and area where the camera sensor detects the athlete and the starting line, constitutes the laser grid. 

    With respect to claim 21 of the application,  it recites a camera that captures an image of a person after crossing a defined line.  Claim 10 of the patent refers a camera which captures the image of  a person at the start and finish of the event. The examiner contends that the limitation of claim 10 of the patent is the same in scope as that claimed in claim 21 of the application. 

    With respect to claim 22 of the application, the claim refers to a restricted access area chute. This corresponds to  the area around the starting line of the event.  This corresponds  to  claim 10 which address taking photographs of the area at the commencement of the event at the predefined  commencement line.

   With respect to claim 27 of the application,  refers to a method of controlling entry of a person in a sporting event.  Claim 12 of the patent also refers to a method of controlling entry of a person in a sporting event.  The application refers to storing  in a database, a digital profile of  a person participating in a sporting event.   Claim 12 also  recites capturing a digital profile (first limitation of the claim).  It is clear that the capturing of information in a databased is the same as storing the information. 

     Claim 27 of the application recites the step of “associating” identification information of the person. Claim 12, second limitation also recites  the association of the identification information of the person performing as an athlete in an event. 

     Claim 27 recites detecting an approach of a person with a sensor. This limitation corresponds to the third limitation of claim 12 which states: “capturing a digital commencement image of the athlete as the athlete commences the sporting event…”   as recited.   Therefore, the above are the same in scope.

     Claim 27 recites comparing a profile stored in a database with  the image captured by a camera using facial recognition technology. 
     The patent recites a processor which captures the image of the athlete. Inherently the image of the athlete includes the facial attributes. Moreover, applicant’s specification at page 36 states that the use of facial recognition technology is well known in the art. Hence, at the time the application of the patent was filed, one of ordinary skill in the art would have recognized the use of facial recognition to identify individuals. 
The application recites an authorized entrant through the restricted area. This limitation is recited in claim 12 wherein the processor identifies the entrant and authorizes the entrant to go through the restricted area (starting line) to participate in the event. 

With respect to claim 28 of the application, the claim recites the application of facial recognition technology.  Claim 14 of the patent similarly refers to the use of facial recognition technology. The claims are the same is scope. 

    With respect to claim 30 of the application, regarding a user being charged a fee. This also corresponds to claim 17 of the patent. 

    With respect to claim 31 of the application, the restricted area of the photo chute 
corresponds to  the area around the starting line of the event.  This corresponds  with the last limitation of claim 12 where a commencement image is taken at the sporting event as the athlete is crossing the starting line (wherein the staring line is the restricted area of the photo chute).

     With respect to claim 35 of the application, a pre-entry check is determined if the person  has been entered based on the comparison of the profile image. This corresponds to claim 13 of the patent.  The same scope of the application is apparent in claim 13 of the patent. 

     With respect to claim 36, this limitation is the same in scope as that to claim 2  however, recite grammatically different. 

     With respect to clam 37, this limitation corresponds to claim 11 of the patent, regarding the use of wireless, WiFi or Bluetooth radio.

    With respect to claim 38, this limitation recites the sensor is part of a laser detection grid.  The specification, at paragraph 58,  defines the grid as the place where the athlete is detected. While claim 5 of the patent does not mention “laser grid”  the camera’s view of the regions around the starting line of the event, constitutes the grid upon which the detection of the athlete occurs and would have been understood by one of ordinary skill in the art, at the time of the effective filing of the patent, that the laser grid and area where the camera sensor detects the athlete and the starting line, constitutes the laser grid. 
    With respect to claim 39,  the application recites the camera which captures  the point where the person has crossed a defined line. This corresponds with claim 16 of the patent wherein the commencement image  corresponds to  the time when  the  athlete crosses the event starting line as set forth in the last limitation of claim 12.

Claim Objections

Claims 18, 29, 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664